MESKILL, Circuit Judge,
dissenting:
I respectfully dissent. I am troubled by the implications of today’s decision and the uses to which it may be put. “Cases of notorious criminals — like cases of small, miserable ones — are apt to make bad law. . The harm in the given case may seem excusable. But the practices generated by the precedent have far-reaching consequences that are harmful and injurious beyond measurement.” Abel v. United States, 362 U.S. 217, 241-42, 80 S.Ct. 683, 698, 4 L.Ed.2d 668 (1960) (Douglas, J., dissenting). In my judgment, the district court’s decision not to disclose the names and addresses of prospective jurors and at the same time to prohibit inquiry into their ethnic and religious backgrounds on the voir dire was error. I would reverse the judgments of conviction and remand for a new trial.
During a pre-trial conference held on September 12, 1977, the trial judge announced, sua sponte, the procedures he had decided to follow in connection with the voir dire examination of prospective jurors. He said first that a panel of 150 prospective jurors had been drawn, that they would be assigned numbers 1 to 150, and that their names would not be disclosed to counsel. He also said that the street addresses of the prospective jurors would not be disclosed, nor would their neighborhoods, police precincts, or firehouse or school districts. He did promise, though, to give counsel “a general impression as to where [the jurors] reside.”1 When questioned by counsel, the judge said that he would, in addition, prohibit inquiry into the ethnic and religious backgrounds of the prospective jurors, explaining that, “I do not feel that those are appropriate subjects for questioning.”
The following week the judge informed counsel that he had decided to sequester the jury.2 Counsel inquired whether, in view of the sequestration of the jury, the names, addresses, and ethnic and religious backgrounds of the jurors would still be withheld; the judge said they would be. When pressed for an explanation, the judge offered the following:
I think the jurors are entitled to their privacy and I think their families are entitled to their privacy.
In my view of the law, the law states that no juror shall be disqualified by reason of race, color or creed, and in my view of the law he could not be challenged on the basis of race, color or creed.3
The jury was selected on September 26, 27, 28 and 29, and trial began on September 29. The jurors knew that their names and addresses were being withheld.4
*169On this appeal the government contends that the district court’s decision to prohibit inquiry into the names, residences, and ethnic and religious backgrounds of the prospective jurors was both lawful and proper. At the time of the district court’s announcement, however, and during the course of the discussion that followed, the government was noticeably silent. Indeed, at no time were the views of the United States Attorney on this matter either sought or expressed, and every time counsel for the defendants sought to challenge the district court’s ruling, either orally or in writing, their requests were sharply denied. The appellants now argue that the cumulative effect of the trial judge’s decision was so significant that it denied them the ability to exercise meaningfully their right to peremptory challenge. I agree.
The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy the right to a . . . trial, by an impartial jury . . . .” The right to an “impartial jury” is also grounded on principles of due process, Ristaino v. Ross, 424 U.S. 589, 595 n. 6, 96 S.Ct. 1017, 47 L.Ed.2d 258 (1976); Irvin v. Dowd, 366 U.S. 717, 722, 81 S.Ct. 1639, 6 L.Ed.2d 751 (1961), and it is a right that may be secured by the exercise of our “supervisory powers,” see Ristaino v. Ross, supra, 424 U.S. at 597 n. 9, 96 S.Ct. 1017; Hamling v. United States, 418 U.S. 87, 140, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974); Aldridge v. United States, 283 U.S. 308, 51 S.Ct. 470, 75 L.Ed. 1054 (1931). Like so many constitutional requirements, however, it is no easy task precisely to define this mandate. “Impartiality is not a technical conception. It is a state of mind. For the ascertainment of this mental attitude of appropriate indifference, the Constitution lays down no particular tests and procedure is not chained to any ancient and artificial formula.” United States v. Wood, 299 U.S. 123, 145-46, 57 S.Ct. 177, 185, 81 L.Ed. 78 (1936). At the same time, the constitutional right to an impartial jury “carries with it the concomitant right to take reasonable steps designed to insure that the jury is impartial.” Ham v. South Carolina, 409 U.S. 524, 532, 93 S.Ct. 848, 853, 35 L.Ed.2d 46 (1973) (Marshall, J., concurring and dissenting). Under our system of criminal justice, several devices are available to serve that end. See, e. g., Groppi v. Wisconsin, 400 U.S. 505, 509-11, 91 S.Ct. 490, 27 L.Ed.2d 571 (1971) (change of venue); Sheppard v. Maxwell, 384 U.S. 333, 357-63, 86 S.Ct. 1507, 16 L.Ed.2d 600 (1966) (control of publicity regarding trial). Of the available devices, however, the jury challenge is perhaps the most important, Ham v. South Carolina, supra, 409 U.S. at 532, 93 S.Ct. 848 (Marshall, J., concurring and dissenting), whether that challenge be “for cause,” where actual bias is admitted or presumed, or “peremptory,” where bias is suspected or inferred. See Lewis v. United States, 146 U.S. 370, 376, 13 S.Ct. 136, 138, 36 L.Ed. 1011 (1892) (“The right of challenge comes from the common law with the trial by jury itself, and has always been held essential to the fairness of trial by jury.”). The ability of the defendants in this case to exercise the peremptory challenge is at the center of this appeal.
The peremptory challenge is “an arbitrary and capricious species of challenge,” one that can be based on “sudden impressions and unaccountable prejudices.” Lewis v. United States, supra, 146 U.S. at 376, 13 S.Ct. at 138, quoting 4 Blackstone, Commentaries 353; Pointer v. United States, 151 U.S. 396, 408, 412, 14 S.Ct. 410, 38 L.Ed. 208 (1894). “The essential nature of the peremptory challenge is that it is one exercised without a reason stated, without inquiry and without being subject to the court’s control.” Swain v. Alabama, 380 U.S. 202, 220, 85 S.Ct. 824, 836, 13 L.Ed.2d 759 (1965). It permits rejection of a prospective juror “for a real or imagined partiality.” Id. at 220, 85 S.Ct. at 836. See also United States v. Newman, 549 F.2d 240, 249 (2d Cir. 1977). In sum, it is a right given “to be exercised in the party’s sole *170discretion.” Frazier v. United States, 335 U.S. 497, 505, 69 S.Ct. 201, 206, 93 L.Ed. 187 (1948). The purpose of the right of peremptory challenge is to aid the parties in securing a fair and impartial jury by affording them “an opportunity beyond the minimum requirements of fair selection to express , an arbitrary preference among jurors properly selected and fully qualified to sit in judgment on [their] case.” Id. at 506, 69 S.Ct. at 206. It is not so much a right to select as it is a right to reject jurors. Pointer v. United States, supra, 151 U.S. at 412, 14 S.Ct. 410.
It is, of course, true that “[t]here is nothing in the Constitution of the United States which requires the Congress to grant peremptory challenges to defendants in criminal cases; trial by an impartial jury is all that is secured.” Stilson v. United States, 250 U.S. 583, 586, 40 S.Ct. 28, 30, 63 L.Ed. 1154 (1919). But Congress has chosen to grant the right, see Fed.R.Crim.P. 24(b); 28 U.S.C. § 1866(c)(3), and it is an extremely important one.
Experience has shown that one of the most effective means to free the jury-box from [jurors] unfit to be there is the exercise of the peremptory challenge. The public prosecutor [and, presumably, the defendant] may have the strongest reasons to distrust the character of a juror offered, from his habits and associations, and yet find it difficult to formulate and sustain a legal objection to him. In such cases, the peremptory challenge is a protection against his being accepted.
Hayes v. Missouri, 120 U.S. 68, 70, 7 S.Ct. 350, 351, 30 L.Ed. 578 (1887). More recent scholarship has tended to substantiate these earlier observations. See, e. g., Zeisel & Diamond, The Effect of Peremptory Challenges on Jury and Verdict: An Experiment in a Federal District Court, 30 Stan.L. Rev. 495 (1978). Given this reality, the right of peremptory challenge has been held to be not only “one of the most important of the rights secured to the accused,” Pointer v. United States, supra, 151 U.S. at 408, 14 S.Ct. at 414, but also “a necessary part of trial by jury,” Swain v. Alabama, supra, 380 U.S. at 219, 85 S.Ct. at 835, and “essential in contemplation of law to the impartiality of the trial,” Lewis v. United States, supra, 146 U.S. at 378, 13 S.Ct. at 139, quoting Lamb v. State, 36 Wis. 424 (1874). See United States v. Newman, supra, 549 F.2d at 250 n. 8:
The right to peremptory challenges is of great importance, both to the Government and to the defendants — but mostly to the defendants . . . . [It is] one of the greatest safeguards the law has provided for a fair trial.
See also Swain v. Alabama, supra, 380 U.S. at 242, 85 S.Ct. at 847 (Goldberg, J., dissenting) (“the peremptory challenge has long been recognized primarily as a device to protect defendants ”) (emphasis in original).
Because of the importance of this right to defendants, “[a]ny system for the empanel-ling of a jury that pre[v]ents or embarrasses the full, unrestricted exercise by the accused of that right, must be condemned.” Pointer v. United States, supra, 151 U.S. at 408, 14 S.Ct. at 414; St. Clair v. United States, 154 U.S. 134, 148, 14 S.Ct. 1002, 38 L.Ed. 936 (1894). Thus, a defendant has the right “to exercise his full right of peremptory challenge,” United States v. Marchant, 12 Wheat. 480, 484, 25 U.S. 480, 484, 6 L.Ed. 700 (1827), and “it must be exercised with full freedom, or it fails of its full purpose,” Lewis v. United States, supra, 146 U.S. at 378, 13 S.Ct. at 139, quoting Lamb v. State, supra. “The denial or impairment of the right is reversible error without a showing of prejudice.” Swain v. Alabama, supra, 380 U.S. at 219, 85 S.Ct. at 835. Under this standard, it is my view that the trial judge erred and that reversal is required.
A defendant “cannot be compelled to make a peremptory challenge until . . . an opportunity [has been given] for such inspection and examination of [each proposed juror] as is required for the due administration of justice.” Pointer v. United States, supra, 151 U.S. at 408-09, 14 S.Ct. at 415. The result of this requirement has been that “[t]he voir dire in American trials tends to be extensive and probing, operat*171ing as a predicate for the exercise of peremptories, and the process of selecting a jury protracted.” Swain v. Alabama, supra, 380 U.S. at 218-19, 85 S.Ct. at 835. See also Lurding v. United States, 179 F.2d 419, 421 (6th Cir. 1950) (defendant is “entitled to probe for the hidden prejudices of the jurors”). Especially in cases attended by extensive publicity, as this case apparently was, there is a duty on the part of trial courts to conduct the voir dire with “painstaking care.” United States v. Kahaner, 204 F.Supp. 921, 924 (S.D.N.Y.1962) (Weinfeld, J.), aff’d, 317 F.2d 459 (2d Cir.), cert. denied, 375 U.S. 835, 84 S.Ct. 62, 11 L.Ed.2d 65 (1963). Considering what is at stake for defendants in criminal trials, this is as it should be — the “due administration of justice” can allow no less. Just as in cases dealing with the scope of voir dire as it relates to “for cause” challenges, see, e. g., United States v. Grant, 494 F.2d 120, 123 (2d Cir.), cert. denied, 419 U.S. 849, 95 S.Ct. 87, 42 L.Ed.2d 79 (1974), it must be acknowledged that the trial court has a great deal of discretion, in these matters, but it is a discretion “subject to the essential demands of fairness,” Aldridge v. United States, supra, 283 U.S. at 310, 51 S.Ct. at 471. Broad as the trial judge’s discretion is, I think it was abused in this case.5
When a defendant requests a trial judge to ask on voir dire a question the answer to which may form the basis for a “for cause” challenge, the defendant bears the burden of convincing the court that the question or the resulting information is “relevant” to the case at hand. Ham v. South Carolina, supra, 409 U.S. at 532-33, 93 S.Ct. 848 (Marshall, J., concurring and dissenting). It is in this manner that the defendant is able to discover “actual bias” and, based on that discovery, exercise a challenge “for cause.” Dennis v. United States, 339 U.S. 162, 171-72, 70 S.Ct. 519, 94 L.Ed.2d 734 (1950). This determination of relevance is quite properly assigned to the sound discretion of the trial judge. This is not the standard, however, when what is being sought is information upon which to base a peremptory challenge.6 United States v. Jefferson, 569 F.2d 260, 261-62 (5th Cir. 1978); United States v. Dellinger, 472 F.2d 340, 367 (7th Cir. 1972), cert. denied, 410 U.S. 970, 93 S.Ct. 1443, 35 L.Ed.2d 706 (1973); United States v. Lewin, 467 F.2d *1721132, 1137 (7th Cir. 1972); Kiernan v. Van Schaik, 347 F.2d 775, 779-80 (3d Cir. 1965); Bailey v. United States, 53 F.2d 982, 984 (5th Cir. 1931); Beatty v. United States, 27 F.2d 323, 324 (6th Cir. 1928). This reflects the very nature of the peremptory challenge — a challenge “exercised on grounds normally thought irrelevant to legal proceedings.” Swain v. Alabama, supra, 380 U.S. at 220, 85 S.Ct. at 836. Thus, defendants should be permitted sufficient inquiry into surface information as well as the background and attitudes of prospective jurors to enable them to exercise intelligently their peremptory challenges.7 See United States v. Harris, 542 F.2d 1283, 1295 (7th Cir. 1976), cert. denied, 430 U.S. 934, 97 S.Ct. 1558, 51 L.Ed.2d 779 (1977); United States v. Dellinger, supra, 472 F.2d at 367-68; United States v. Lewin, supra, 467 F.2d at 1137-38; United States v. Esquer, 459 F.2d 431, 434 (7th Cir. 1972), cert. denied, 414 U.S. 1006, 94 S.Ct. 366, 38 L.Ed.2d 243 (1973); Kiernan v. Van Schaik, supra, 347 F.2d at 779, 781; Spells v. United States, 263 F.2d 609, 611 (5th Cir.), cert. denied, 360 U.S. 920, 79 S.Ct. 1439, 3 L.Ed.2d 1535 (1959); Bailey v. United States, supra, 53 F.2d at 984; Beatty v. United States, supra, 27 F.2d at 324; ABA Standards, Trial by Jury § 2.4 (1968) & Commentary at 66-67. When it is generally recognized that counsel for criminal defendants often base peremptory challenges on certain types of information about prospective jurors, information such as race, nationality and religion, I would, in the absence of persuasive countervailing considerations, hold that a defendant is entitled to have asked on voir dire questions which are reasonably necessary to the discovery of that information. As expressly held in Swain v. Alabama, supra, “fairness of trial by jury requires no less.” 380 U.S. at 221, 85 S.Ct. at 836. See also United States v. Jefferson, supra, 569 F.2d at 262 (prior jury service). It is in light of these considerations that I evaluate the district court’s refusal to disclose the names and addresses of the prospective jurors and his refusal to inquire into the jurors’ ethnic and religious backgrounds.
Section 3432 of Title 18 provides that “[a] person charged, with treason or other capital offense shall at least three entire days before commencement of trial be furnished with ... a list of the veniremen . stating the place of abode of each venireman . . . .” The case before us now is not a capital case but, nevertheless, it is the normal and better practice to provide to the government and the accused a list of prospective jurors and their addresses.8 ABA Standards, Trial by Jury § 2.2 (1968) & Commentary at 60-61. Such lists enable the parties, if they choose, to engage in independent investigations of prospective jurors, thus aiding the exercise of challenges and narrowing the required scope of the voir dire.9 These lists, and the possibility of investigation, serve another important *173function as well. They may deter prospective jurors from misrepresenting or minimizing embarrassing or possibly disqualifying aspects of their backgrounds. See Clark v. United States, 289 U.S. 1, 53 S.Ct. 465, 77 L.Ed. 993 (1932); United States v. Floyd, 496 F.2d 982, 990 (2d Cir.), cert. denied, 419 U.S. 1069, 95 S.Ct. 654, 42 L.Ed.2d 664 (1974); Babcock, Voir Dire: Preserving “Its Wonderful Power,”21 Stan. L.Rev. 545, 547, 554 (1975).
Congress, when it passed the Jury Selection and Service Act of 1968, 28 U.S.C. § 1861 et seq., directing each federal judicial district to devise a “plan” for the random selection of grand and petit jurors, required that the Plans “fix the time when the names drawn from the qualified jury wheel shall be disclosed to parties and to the public.” 28 U.S.C. § 1863(b)(8). At the same time, Congress provided that “[i]f the plan permits these names to be made public, it may nevertheless permit the chief judge of the district court, or such other district judge as the plan may provide, to keep these names confidential in any case where the interests of justice so require.” Id. Article VII-B of the Southern District’s Plan provides as follows:
The Clerk shall prepare separate lists of those assigned to each pool. These lists shall not be made public until the jurors have been summoned and have appeared at the Court House. Even then the Chief Judge may order the names kept confidential if the interests of justice so require.
Here, assuming that the trial judge had the authority to keep the names from the parties, and noting that there was no finding that the “interests of justice” required juror anonymity, it is nevertheless my view that, as to the withholding of the jurors’ names alone, the trial judge’s actions would not require reversal. The appellants do not argue otherwise.
This same reasoning applies, perforce, to the district court’s refusal to disclose the street addresses of the prospective jurors. See Johnson v. United States, 270 F.2d 721, 724 (9th Cir. 1959), cert. denied, 362 U.S. 937, 80 S.Ct. 759, 4 L.Ed.2d 751 (1960); Wagner v. United States, 264 F.2d 524, 527 (9th Cir.), cert. denied, 360 U.S. 936, 79 S.Ct. 1459, 3 L.Ed.2d 1548 (1959); Hamer v. United States, 259 F.2d 274, 278-79 (9th Cir. 1958), cert. denied, 359 U.S. 916, 79 S.Ct. 592, 3 L.Ed.2d 577 (1959). See also United States v. Borelli, 336 F.2d 376, 392 (2d Cir. 1964), cert. denied, 379 U.S. 960, 85 S.Ct. 647, 13 L.Ed.2d 555 (1965). I must say, however, that learning of the county of the prospective juror’s residence is, at least in the Southern District of New York, to learn very little that may be helpful to the intelligent exercise of peremptory challenges. I would suggest that, if there are to be situations in which prospective jurors’ names and addresses are withheld from the parties, jurors should be asked to disclose the “approximate community” in which they reside, Wagner v. United States, supra, 264 F.2d at 527, or the “particular portion of the district,” Johnson v. United States, supra, 270 F.2d at 724.
Because the defendants were not told the names and addresses of the prospective jurors, however, the trial judge should have inquired, in reasonable fashion, into the jurors’ ethnic and religious backgrounds. His failure to do so constituted error and requires reversal.
The trial judge was simply incorrect in his apparent belief that 28 U.S.C. § 186210 limits the permissible grounds on which a peremptory challenge may be exercised. It does not. See United States v. Price, 573 F.2d 356, 359-61 (5th Cir. 1978).11 Peremptory challenges are expressly permitted un*174der the statute. See 28 U.S.C. § 1866(c)(3); Fed.R.Crim.P. 24(b); Southern District Plan, Article VIII(3). And “[t]he essential nature of the peremptory challenge is that it is one exercised without a reason stated, without inquiry and without being subject to the court’s control.” Swain v. Alabama, supra, 380 U.S. at 220, 85 S.Ct. at 836. Indeed, inquiry into the reasons prompting a defendant to exercise a peremptory challenge has been, and should be, “barred and foreclosed.” United States v. Newman, supra, 549 F.2d at 245. And I believe we can take judicial notice of the fact that peremptory challenges are often exercised on the basis of a prospective juror’s “race, religion, [or] nationality.” Swain v. Alabama, supra, 380 U.S. at 220, 85 S.Ct. 824. Such a challenge is, simply put, the archetypical peremptory challenge.
For the question a prosecutor or defense counsel must decide is not whether a jur- or of a particular race or nationality is in fact partial, but whether one from a different group is less likely to be. It is well known that these factors are widely explored during the voir dire, by both prosecutor and accused . . . . [Fjairness of trial by jury requires no less. .
Hence veniremen are not always judged solely as individuals for the purpose of exercising peremptory challenges. Rather they are challenged in light of the limited knowledge counsel has of them, which may include their group affiliations, in the context of the case to be tried.
Swain v. Alabama, supra, 380 U.S. at 220-21, 85 S.Ct. at 836 (emphasis added) (citations and footnotes omitted). The result of allowing this system of challenge, of course, is that otherwise qualified jurors are eliminated from jury service “whether they be Negroes, Catholics, accountants or those with blue eyes.” Id. at 212, 85 S.Ct. at 831. “In the quest for an impartial and qualified jury, Negro and white, Protestant and Catholic, are alike subject to being challenged without cause.” Id. at 221, 85 S.Ct. at 836.12 This does not sully the administration of justice in our court system. See Aldridge v. United States, supra, 283 U.S. at 314-15, 51 S.Ct. 470. Quite to the contrary, it extends to defendants the chance to act not only on the basis of sound and persuasive reasoning but also on the basis of “hunches” in rejecting people from the jury that will ultimately decide whether the defendant shall go free or stand convicted. It is a system both justified by experience and “full of . tenderness and humanity.” Lewis v. United States, supra, 146 U.S. at 376, 13 S.Ct. 136, quoting 4 Blackstone, Commentaries 353.
This is a unique case. The effect of the trial court’s cluster of decisions regarding the conduct of the voir dire was to make the voir dire the only source of information about prospective jurors. Independent investigation was precluded. The information available to defense counsel was limited to that gleaned from the answers to the questions that were asked. With the identities and addresses of the prospective jurors a mystery, I believe it was error to refuse to make reasonable inquiry into their ethnic and religious backgrounds. Given the nature and the importance of the peremptory challenge in our criminal system, and given the absence of persuasive countervailing considerations, I believe that that information was required to be disclosed in order for the defendants fully to exercise their right of peremptory challenge. The ab*175sence of that information unnecessarily restricted the exercise of that right.
For these reasons I would reverse the judgments of conviction and order a new trial; for these reasons I dissent.
On Petition For Rehearing En Banc
A petition for rehearing containing a suggestion that the action be reheard en banc having been filed herein by counsel for the Appellants, a poll of the judges in regular active service having been taken and there being no majority in favor thereof,
Upon consideration thereof, it is
Ordered that said petition be and it hereby is DENIED.
OAKES, TIMBERS and MESKILL, Circuit Judges, voted to grant the petition limited to the propriety of the voir dire examination. OAKES, Circuit Judge, reserves the right to file a memorandum.

. On the voir dire, the prospective jurors were asked to disclose in which of the eleven counties of the Southern District they lived.


. The government had moved that the jury be sequestered. There is no appeal from this decision.


. Although the trial judge did not refer to it, this statement appears to be based on 28 U.S.C. § 1862, which provides as follows:
No citizen shall be excluded from service as a grand or petit juror in the district courts of the United States on account of race, col- or, religion, sex, national origin, or economic status.


. When one of the attorneys suggested that, based on the sequestration order and the restriction regarding names and addresses, jurors would infer the “real” reason for the judge’s decisions, namely, that the judge and the government believed that the jurors and their families might somehow be in danger because of their serving on the jury, the judge responded: “It has nothing to do with any real reason. I just do not want them interfered with, their privacy interfered with.” When the judge told the prospective jurors that they were not to disclose their names and addresses and that the petit jury would be sequestered during the course of the trial, he explained that his decisions were based on the likelihood of extensive publicity regarding the trial, the possibility that the media would attempt to interview members of the jurors’ families, and the desire to protect not only the impartiality of the jurors’ deliberations but also the privacy of the jurors and their families.
Ironically, the majority opinion is itself substantial evidence of how difficult it might have been for the jurors to resist an inference as to the “real” reason for the decisions regarding juror names, addresses, and sequestration. The opinion is based largely on the “sordid” and all-too-often violent history of multi-de-*169fendant narcotics trials in the Southern District and the conclusion that the safety of the jurors and their families would have been in serious jeopardy but for measures guaranteeing juror anonymity.


. “[Ljike every other discretion, this one may be abused, and . . . it is then subject to review.” United States v. Dennis, 183 F.2d 201, 228 (2d Cir. 1950), aff’d, 341 U.S. 494, 71 S.Ct. 857, 95 L.Ed. 1137 (1951). See also The Jury System in the Federal Courts, Report of the Judicial Conference Committee on the Operation of the Jury System, The Voir Dire Examination and Impanelling of the Jury, 26 F.R.D. 409, 465-66 (Approved by the Judicial Conference 1960). Cf. United States v. Halper, 590 F.2d 422, 428 (2d Cir. 1978) (“as with any power assigned to the discretion of the district court, there are limits, either express or implied, to its exercise”). It is Judge Magruder’s definition of “abuse of discretion” that this Circuit has chosen to follow in cases such as this one:
“Abuse of discretion” is a phrase which sounds worse than it really is. All it need mean is that, when judicial action is taken in a discretionary matter, such action cannot be set aside by a reviewing court unless it has a definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors.
In re Josephson, 218 F.2d 174, 182 (1st Cir. 1954). See Wong Wing Hang v. I.N.S., 360 F.2d 715, 718-19 (2d Cir. 1966); Carroll v. American Federation of Musicians, 295 F.2d 484, 488 (2d Cir. 1961). Compare Delno v. Market St. Ry., 124 F.2d 965, 967 (9th Cir. 1942); Finley v. Parvin/Dohrmann Company, Inc., 520 F.2d 386, 390-91 (2d Cir. 1975) (unique policies surrounding appeals from dismissals or refusals to dismiss under Fed.R. Civ.P. 41(b)).
Here, the record reveals that the trial judge exercised very little, discretion. He simply announced what his decisions were, without having heard or requested oral or written argument from the attorneys, and immediately closed off discussion relating to those decisions. It can hardly be said that he “weighted] . the relevant factors.”


. It appears that the trial judge in this case acted under this very assumption, asking as he did a number of questions relating to marital status, number of children, occupation, occupation of family members and friends, educational background, membership in groups, clubs or fraternal organizations, past jury experience, and past involvement in legal disputes. Presumably not all of these were aimed at disclosing information which would provide the basis for “for cause” challenges only.


. The voir dire is not always the only way that information about prospective jurors can be obtained by the parties. One other way is to conduct an independent investigation. See, e. g., United States v. Falange, 426 F.2d 930 (2d Cir.), cert. denied, 400 U.S. 906, 91 S.Ct. 149, 27 L.Ed.2d 144 (1970) (government investigation of prospective jurors with the aid of the F.B.I., local police departments, and credit bureaus); United States v. Costello, 255 F.2d 876 (2d Cir.), cert. denied, 357 U.S. 937, 78 S.Ct. 1385, 2 L.Ed.2d 1551 (1958) (government investigation of income tax records of panel members); but see Kiernan v. Van Schaik, 347 F.2d 775, 780 & n.9 (3d Cir. 1965); see generally Babcock, Voir Dire: Preserving "Its Wonderful Power," 27 Stan.L.Rev. 545, 558-63 (1975). Here, independent investigation of the prospective jurors was not only impossible because of the jurors’ anonymity but expressly prohibited by the trial judge. In such circumstances, the voir dire takes on added importance. '


. It appears well settled that it is within the trial court’s discretion to withhold the list of prospective jurors until the day proceedings begin. See, e. g., United States v. Scallion, 533 F.2d 903, 913-14 (5th Cir. 1976), cert. denied, 429 U.S. 1079, 97 S.Ct. 824, 50 L.Ed.2d 799 (1977); United States v. Hoffa, 367 F.2d 698, 710 (7th Cir. 1966), vacated on other grounds, 387 U.S. 231, 87 S.Ct. 1583, 18 L.Ed.2d 738 (1967). The protection of jurors’ privacy in cases involving a great deal of publicity is a permissible reason for doing so. See, e. g., United States v. Gurney, 558 F.2d 1202, 1210, n.12 (5th Cir. 1977), cert. denied, 435 U.S. 968, 98 S.Ct. 1606, 56 L.Ed.2d 59 (1978).


. See note 7, supra.


. See note 3, supra, and accompanying text.


. Nor does the requirement that the petit jury be “selected from a fair cross section of the community,” see Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979); Taylor v. Louisiana, 419 U.S. 522, 95 S.Ct. 692, 42 L.Ed.2d 690 (1975), limit the permissible grounds on which peremptory challenges may be made by a defendant. Here, the jury was quite plainly “selected from” a source fairly representative of the community — the composition of the jury wheels, pools of names, panels or venires from which the jury was drawn is not challenged. See Taylor v. Louisiana, supra, 419 U.S. at 538, 95 S.Ct. 692; United States v. *174Jenkins, 496 F.2d 57, 65 (2d Cir. 1974), cert. denied, 420 U.S. 925, 95 S.Ct. 1119, 43 L.Ed.2d 394 (1975).


. There are cases that uphold the refusal by a trial judge to inquire into the religion of a prospective juror. See, e. g., Gold v. United States, 378 F.2d 588, 594 (9th Cir. 1967); Pope v. United States, 372 F.2d 710, 726-27 (8th Cir. 1967), vacated on other grounds, 392 U.S. 651, 88 S.Ct. 2145, 20 L.Ed.2d 1317 (1968); Yarbor-ough v. United States, 230 F.2d 56, 63 (4th Cir.), cert. denied, 351 U.S. 969, 76 S.Ct. 1034, 100 L.Ed. 1487 (1956). But see Aldridge v. United States, supra, 283 U.S. at 313, 51 S.Ct. 470; Miles v. United States, 103 U.S. 304, 309-11, 26 L.Ed. 481 (1880). Here, the trial judge not only refused to inquire into the religious backgrounds of prospective jurors but also refused to inquire into their names, addresses and ethnic backgrounds.